﻿
It gives me great pleasure to congratulate you, Sir, on your election to the presidency of the forty-fifth session of the General Assembly, particularly as your country, Malta, and mine, Syria, enjoy age-old cultural and historical ties for both countries belong to the Mediterranean area.
I should also like to take this opportunity to express my appreciation of the achievement of your predecessor, Mr. Joseph Garba, in successfully guiding the work of the forty-fourth session of the General Assembly. May we wish his friendly country, Nigeria, progress and prosperity.
We warmly welcome the independence of Namibia and its joining of the international community. Namibia now stands with the peoples of the world in support of their just causes. We also welcome the membership of Liechtenstein in our international Organisation. It also gives roe great pleasure to express to the Secretary-General, Mr. Javier Peres de Cuellar, our appreciation of the valuable efforts he continues to make towards the establishment of peace and stability in the world and the consolidation of the purposes and principles of the United Nations Charter.
Over the last few years and in the course of this year in particular, the world has witnessed major, swift and profound events and transformations whose effects are not limited to the current phase of international relations but will have an impact on the future of humanity as a whole.
We may agree or disagree in assessing the consequences of those current events and transformations particularly in the long term. However, it is now certain that the cold war is over and that a number of countries which until recently used to be classified as of the "Socialist bloc" have opted for a new approach. I& a few hours' time, a united Germany will emerge. As recently as last year, any talk of a united Germany was taboo. In brief, we could say that the world order brought about by the Second World War has now collapsed and a new world order is beginning to emerge with the disappearance of the cold war, the fading of the spirit of animosity between East and West and the launching of a new phase of understanding and co-operation. 
With the end of the cold war and the collapse of the old world order, it was only natural that a spirit of optimism should prevail, especially that the great majority of developing countries had been unable to participate in that collapsed old order, because at that time they were either under colonial rule or under the protection of a colonial Power. None the less, the developing countries of the South still face difficult tasks if they are to play their natural role in shaping the new world order and, thereby, become more capable of protecting their independence and achieving prosperity for their peoples free from all forms of dependency and hegemony.
The Iraqi invasion of Kuwait was the first serious test of the ability of the new world order to survive. That is why the Security Council did not have many alternatives; hence, its prompt and strong reaction to the invasion, not only to save Kuwait as an independent State Member of the United Nations, but, first and foremost, to save the policy of international détente and the new world order from collapse. That explains the totally unprecedented international consensus, in condemning aggression and calling for the unconditional withdrawal of the Iraqi forces from Kuwait and the restitution of Kuwait's legitimate Government.
Apart from its belief in those concepts and its commitment to the Charter of the United Nations and the Security Council resolutions, Syria, as an Arab country, is duty-bound under the Charter of the Arab League and the Joint Arab Defence Pact to help any Arab country which falls victim to aggression. Furthermore, in accordance with the principles it has always followed in its Arab policy, Syria considers the Iraqi invasion of Kuwait to have caused grave damage to the people of Iraq itself, because it has put them in a dead end - to say the least. The invasion has harmed the Arab nation as a whole, for it has aggravated the weakness of that nation, divided its ranks and undermined its prestige. It has also harmed the Palestinian cause, since the concern of most Arab and other friendly countries about that cause has diminished.
The invasion of Kuwait, with all its attendant horror and the fear it instilled in the heart of every Arab citizen in the Gulf, has provided the reason which made the presence of foreign troops necessary as a means of protecting Arabs from fellow Arabs, something that could not have never been imagined.
It is evident that ending the foreign presence in the region - which Syria seeks - could be accomplished through serious efforts to bring about this unconditional withdrawal of the Iraqi forces from Kuwait and the restitution of Kuwait's legitimate Government.
Hiding behind slogans about Islam, Pan-Arabism and the distribution of oil wealth will neither deceive the people of Iraq, nor reduce the magnitude of their sufferings. Arabs and Muslims know full well that Islamic Iran was attacked in the name of Pan-Arabism and that Arab Kuwait was attached and occupied under the slogan of Islam and Jihad. Although Iraq is one of the richest oil States, the entire Arab wealth will not be sufficient to meet the cost of its irresponsible policies,
The policy of aggression and occupation and the annexation of the lands of others by force has always been rejected and denounced by the international community. United Nations resolutions condemning the Israeli occupation of Arab lands and calling for Israel's full withdrawal from those lands are reiterated every year in this international forum and others. Yet the cold war and the rivalry between East and Hest tended to enfeeble the effectiveness of United Nations resolutions and in one way or another allowed the aggressor to maintain its occupation and reap the fruits of its aggression. 
But now that the cold war between East and West has ended and relations between then have witnessed a transition from rivalry and confrontation to co-operation and partnership, and with the emergence on the horizon of a new world order, which the world community is anxious to tend and nourish, all occupation, annexation and the acquisition of the lands of others by force must come to an end; the aggressor should no longer reap the fruits of its aggression.
It is truly a strange paradox that Israel, which claims to desire peace, should reject a conference for peace in the Middle East. The international community has been calling for such a conference, under United Nations auspices, for the last decade. It is yet another strange paradox that Israel, which claims that the problem in the region is the non-existence of peace accords between itself and Arab countries, does not acknowledge that the real problem lies in its occupation of Arab lands. Peace cannot be achieved without Israel's full withdrawal from those lands. Peace and occupation has never coexisted under the same roof at any time in history.
Syria, which has not hesitated to condemn the occupation and annexation of an Arab country by another, expects the world, in the new international climate, to stand firm against the Israeli occupation of Arab lands. We believe that the statement issued by the Foreign Ministers of the five permanent members of the Security Council on 28 September 1990, which calls for finding a just, comprehensive and lasting settlement to the Arab-Israeli conflict based on Security Council resolutions 242 (1967) and 333 (1973), is an important step in the right direction. The rejection of occupation and annexation is a principle that must be respected and applied in all cases, irrespective of who the occupier night fee or where the occupied territories might lie, for such a principle must be at the core of the new world order. 
Now that the Taif Agreement - which has Arab and international support - has become a national charter and a new constitution for Lebanon, the Lebanese crisis has come closer than ever before to a final solution. 
On the face of its belief in the unity of Lebanon and the necessity of safeguarding its security, stability and independence, Syria is committed to supporting Lebanese legitimacy and to helping it implement the measures necessary to extend the authority of the Lebanese Stat· over the entire territory. This requires the implementation of Security Council resolution 425 (1978) which demands the unconditional withdrawal of Israel from all Lebanese territory.
Syria, which enjoys ties of historic friendship with Cyprus, supports the United Nations efforts to settle the current dispute in the island, on the basis of United Nations resolutions in order to safeguard the unity of the country, its non-alignment and the interests of all its citizens.
As for the situation in Afghanistan, we deem it necessary to ensure full commitment to the implementation of the Geneva Accords and to reaffirm the sovereignty of Afghanistan, its independence, its non-alignment and the right of the Afghani people to choose their own Government without outside interference.
As for the situation in Korea, Syria welcomes the current negotiations between the two Koreas and supports the efforts being made for their unification and for their joining the United Nations.
The progress that has been achieved in Africa in the area of independence and liberation will remain incomplete unless the apartheid regime is eradicated in South Africa. We reaffirm that it is necessary to implement the Declaration on Apartheid and its Destructive Consequences in Southern Africa, adopted by the General Assembly at its sixteenth special session.
Syria once again welcomes the release of the African leader,
Mr. Nelson Mandela, and salutes his honourable stance in defence of the rights of his people and his unwavering resistance to the apartheid regime. 
The peoples of the world who long for a more just, secure and prosperous future look to the world Organisation with great hopes - hopes for solutions to chronic problems that can be resolved only through international efforts and solidarity. In the context of this new world order the United Nations will assume - indeed it already has begun to assume - an important role and position that has never been witnessed since its inception. This is a new chapter in the history of our world Organisation. Let us declare our solidarity and political will; let us write a new chapter of the best that mankind longs for everywhere.
